Citation Nr: 0508567	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1952 to May 1955, and from August 1955 to December 1957.  
He also had subsequent periods of active duty for training 
(ACDUTRA) with the National Guard, until apparently 1977.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In October 2003 the veteran testified at a 
hearing before a hearing officer at the RO.  In May 2004, the 
Board remanded the case for further development of the 
evidence.


FINDING OF FACT

Tinnitus was not manifested in service, was initially 
demonstrated years after service, and a preponderance of the 
evidence is against a finding that the veteran's tinnitus is 
related to his military service.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

Well-groundedness is not an issue; this matter has been 
addressed on the merits.  The veteran was notified why 
service connection was denied for the claimed disorder in the 
September 2002 rating decision and in a January 2003 
statement of the case (SOC).  The RO, by letter of September 
2002 (prior to the rating appealed), while not specifically 
mentioning "VCAA," informed the veteran of pertinent VCAA 
mandates (including notice of what type of evidence was 
needed to establish service connection, and of his and VA's 
respective responsibilities in claims development).  The SOC 
and a December 2003 supplemental SOC (SSOC) also outlined 
pertinent VCAA provisions.  While the September 2002 letter 
advised the veteran that he should submit additional evidence 
in support of his claim within 30 days, it also advised him 
that evidence received within a year would be considered.  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the September 2002 letter advised the 
veteran what type of evidence (to include medical records 
showing current disability and nexus) was necessary to 
establish entitlement to the benefits sought (and by 
inference what the veteran should submit).  The January 2003 
SOC and the December 2003, both at page three, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claim.  The veteran informed VA in December 
2004 that he had no additional evidence to submit.  He has 
received all essential notice, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has on several 
occasions unsuccessfully attempted to obtain the veteran's 
service medical records.  Correspondence from the National 
Personnel Records Center (NPRC) dated in December 1986 and 
June 1994 notes that the veteran's service medical records 
were not on file at that facility, and also that the records 
were likely destroyed by a fire at that facility.  Attempts 
to associate all available reserve records have also been 
undertaken.  VA has a heightened duty to assist the veteran 
in developing his claim since the records have been lost or 
destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  See also Russo v. Brown, 9 Vet. App. 46, 50-51 
(1996); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The RO 
has obtained the veteran's postservice VA and private 
treatment records.  He has been afforded VA examinations.  
VA's duties to assist, including those mandated by the VCAA, 
are met.

Factual Background

As noted, the veteran's service medical records are 
unavailable.  A Form DD-214, for the veteran's second period 
of service, shows that he was a heavy vehicle driver.  
Complaints of, or findings relating to, tinnitus were not 
noted when he was examined in July 1975 for National Guard 
enlistment.

A December 1986 VA ear, nose and throat consultation sheet 
shows that the veteran complained of an eight-year history of 
bilateral hearing noise since experiencing noise exposure as 
a tank driver in service.  He did not complain of tinnitus.  

On May 2001 VA audiological testing there was no mention of 
complaints or a diagnosis of tinnitus.

A February 2003 letter supplied VA from a private treating 
physician includes a diagnosis of tinnitus.  The physician 
noted that the veteran had operated heavy machinery and was 
exposed to significant noise exposure in service.  He added 
that the veteran complained of gradually worsening hearing 
loss over a number of years, which is associated with 
progressive tinnitus.  Notably, hearing loss is not service-
connected.  The physician opined that the veteran's tinnitus 
was related to his service in the National Guard, at which 
time he operated heavy machinery without adequate noise 
protection.

In October 2003 the veteran testified that he was exposed to 
acoustic trauma while driving a tank.  He added that he 
operated big guns and never wore ear protection.  He also 
testified that he experienced tinnitus during service, and 
that he currently experienced problems with tinnitus about 
once weekly.  See pages two and three of hearing transcript.
On June 2004 VA otolaryngology examination the examining 
physician reviewed the veteran's claims file.  The veteran 
provided a history of military noise exposure, and denied 
significant non-military noise exposure.  He added that his 
tinnitus had been present for the past five years.  
Examination was unremarkable, with both external auditory 
canals and tympanic membranes appearing normal.  The examiner 
noted a July 1975 Report of Medical Examination (provided at 
the time of National Guard enlistment), which did not provide 
a positive history of tinnitus.  He added that the veteran 
also did not complain of tinnitus at the time of that 
examination.  The examiner also acknowledged the above-
discussed February 2003 private medical letter which 
attributed the veteran's tinnitus to noise exposure in the 
National Guard.  Bilateral recurrent tinnitus, of a 5-year 
duration, was diagnosed.  The examiner opined that based upon 
review of all available evidence no information existed to 
show that the veteran's tinnitus was incurred during any 
period of service.  He added that the veteran's tinnitus was 
most likely related to presbycusis, and that the 5-year 
history of tinnitus was compatible with the veteran's current 
age (71).  The examiner concluded by opining that the 
veteran's tinnitus was less likely than not related to 
military-related noise exposure.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

As noted previously, there are three threshold requirements 
that must be met in order to establish service connection for 
a claimed disability.  First, there must be competent 
evidence (a medical diagnosis) of current disability.  This 
requirement is met.  Tinnitus has been diagnosed, most 
recently in 2004.  See VA examination report.  

The further two requirements that must be satisfied are:  
Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  

Here, while acknowledging that the veteran's active service 
medical records are unavailable, it is significant that on 
July 1975 examination for reserve service there was no 
mention of tinnitus.  The earliest competent (medical) 
evidence of tinnitus is in 2003, almost 50 years after active 
service and more than 25 years following the veteran's last 
period of ACDUTRA.  The veteran indicated on June 2004 VA 
examination that his tinnitus problems had been occurring for 
5-year years, i.e., since approximately 1999.  Such a lapse 
of time between service and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

The veteran's private physician (citing the history provided 
by the veteran of noise exposure during his National Guard) 
has opined that the veteran's tinnitus was related to his 
National Guard service.  See February 2003 letter, supra.  
However, a VA otolaryngologist has opined, based upon his 
review of the entire medical record (including the February 
2003 private physician's letter), that the veteran's 
tinnitus, was not likely related to military noise exposure.  

The Court has provided guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Noting that the June 2004 VA reviewing 
otolaryngologist's opinion was based on a more comprehensive 
review of the record, and includes an explanation of the 
rationale, the Board finds that opinion more probative than 
the private physician's in the matter of whether or not the 
veteran's tinnitus is service related.  The VA reviewing 
otolaryngologist opined, in essence, that the veteran's 
tinnitus was not related to noise exposure in service, but 
was most likely related to presbycusis (and the aging 
process).  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  Hence, it must be denied.


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


